Citation Nr: 0917935	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  09-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 
2008, for a grant of service connection for major depressive 
disorder. 

2.  Entitlement to service connection for hypersomnia, 
formerly claimed as a sleep disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1998 to July 2005, to include a tour of duty 
in Iraq. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  In the March 2006 
rating decision, the RO denied service connection for a sleep 
disorder, now characterized as hypersomnia.  In the April 
2008 rating decision, the RO granted service connection for 
major depressive disorder, rated 30 percent disabling 
effective from January 3, 2008.  

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing held via 
videoconference from the RO.  A copy of the hearing 
transcript is associated with the record. 

The issue of service connection for hypersomnia is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO received the Veteran's claim for a sleep disorder 
in November 2005, within one year from his discharge from 
active duty in July 2005. 

2.  The evidence of record manifests an intent to claim 
entitlement to service connection for a psychiatric disorder 
as of November 2005.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 12, 2005, 
for the grant of service connection for major depressive 
disorder have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

The Board notes that in the current appeal, the Veteran's 
claim arose from the Veteran's disagreement with the 
effective date of the award of service connection for major 
depressive disorder.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).   

Moreover, in view of the Board's favorable decision below, 
any additional discussion regarding any lapses in duties to 
assist and notify, or regarding whether the veteran was 
prejudiced by any such lapses, would serve no useful purpose.  

Earlier Effective Date 

Currently, the assigned effective date of service connection 
for the Veteran's major depressive disorder is January 23, 
2008, the date of receipt of a claim for that specific 
diagnosis.  The Veteran contends that an earlier effective 
date is warranted.  The Board agrees. 

Under the applicable criteria, the effective date for a grant 
of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 4.3.

A review of the record shows that the Veteran separated from 
active service on July 11, 2005.  The Veteran submitted a 
claim of entitlement to service connection for a sleep 
disorder on November 8, 2005.  He stated that his disability 
would cause him to "just fall asleep," and on one occasion, 
his condition had resulted in a motor vehicle accident.  

The Veteran's claims file shows that he received treatment 
from VA Medical Center (VAMC) in Providence, Rhode Island 
from November 2005 to November 2008, which include treatment 
for excessive sleeping disorder and depression.  At the time 
of his initial treatment at a VA facility, the doctor noted 
the Veteran's complaints of fatigue and sleepiness, and 
indicated that these may be associated with a psychiatric 
disability or some organic disease.  In several of the VAMC 
mental health treatment reports, the Veteran was diagnosed 
with hypersomnia as well as depression, and that he was 
treated for both conditions. 

On January 23, 2008, the Veteran submitted a claim of 
entitlement to service connection for "depression [and] 
sleep disorder".  VA afforded the Veteran a psychological 
examination in April 2008.  In the examination report, the 
April 2008 VA examiner diagnosed the Veteran with major 
depressive disorder.  The examiner listed hypersomnia among 
of the Veteran's symptomotalogy for his psychiatric 
condition. 

During the Veteran's March 2009 hearing, the Veteran stated 
that he felt that his sleeping disorder "was part and 
parcel" of his depression.  The Veteran testified that when 
he first spoke with the VA representative in November 2005 
about filing a claim for his sleeping condition, he intended 
it as a claim to include a psychiatric disorder.  He stated 
that he always felt that his symptomatology "was connected 
to a psychiatric disorder."  The Veteran essentially 
testified that he thought he had a psychiatric disorder claim 
pending prior to the January 23, 2008 submission.  

VA has an obligation, under its uniquely non-adversarial 
system, to "administer the law under a broad interpretation."  
38 C.F.R. § 3.102.  The Board finds the Veteran's testimony, 
that he intended the November 8, 2005 claim for entitlement 
to disability compensation to include a psychiatric disorder 
claim, is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Further, reading the Veteran's November 8, 2005 
submission liberally, and in light of the other evidence of 
record, he did indeed manifest an intent to file a claim for 
psychiatric disorder.  Resolving all reasonable doubt in 
favor of the claimant, the Board finds that November 8, 2005, 
is the date of receipt of a claim for a psychiatric disorder.  
November 8, 2008, the dated VA received the claim, was within 
one year of the Veteran's separation from active duty.  
Competent lay evidence, in the form of the Veteran's 
statements, indicates that the psychiatric symptoms have 
existed since separation.  Therefore, assignment of an 
effective date for the grant of service connection for major 
depressive disorder should be the day following the Veteran's 
discharge from service, July 12, 2005.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b).

Based on the forgoing, the preponderance of the evidence 
shows that July 12, 2005, the date following the Veteran's 
separation from active duty, is the appropriate effective 
date of service connection for major depressive disorder.  


ORDER

Entitlement to an earlier effective date of July 11, 2005 for 
grant of service connection for major depressive disorder is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

The Veteran claims entitlement to service connection for 
hypersomnia formerly claimed as a sleep disorder.  The Board 
finds that additional development by the RO is necessary 
prior to adjudication of this claim. 

The RO initially developed the Veteran's claim of service 
connection for sleep disorder as related to a physiological 
condition, specifically, as sleep apnea .  See October 2007 
VA Sleep Study Report.  The evidence of record indicates that 
the Veteran's hypersomnia might be related to either a 
psychological disorder or a post-concussion disorder.  

As was noted above, the initial November 2005 VA treatment 
record notes the presence of fatigue and sleepiness, and 
discussed both psychiatric and physical causes for the 
symptomatology.

In the December 2007 Polytrauma Evaluation, the examiner 
reported the Veteran's chief complaint was excessive sleep.  
The VA examiner noted the Veteran's medical history of 
depression and symptoms of other related psychiatric 
disorders.  The VA examiner also noted that while in service, 
the Veteran was exposed to two blast-related events in which 
he sustained concussions.  The VA examiner reported that the 
"Veteran endorsed a number of non-specific symptoms that are 
often associated with post-concussion syndrome."  He further 
reported that a November 2007 MRI report revealed the Veteran 
had a "poorly defined, irregular area of roughly 5 mm in 
size in the brain, and recommended further testing to better 
characterize the lesion.  The VA examiner concluded that "it 
seems likely that depression, some degree of PTSD symptoms, 
and a possible sleep disorder are the most parsimonious 
explanations for his current difficulties... [h]owever, a 
possible contribution from his concussions should not be 
ruled out."  

The medical evidence of record establishes that the etiology 
of the Veteran's hypersomnia is unclear, and a VA examination 
to determine the etiology of the Veteran's hypersomnia is 
warranted.  The RO should schedule the Veteran for a VA 
examination to determine whether the Veteran's hypersomnia is 
related to his psychiatric disorder, including depression, or 
whether it is related to his exposure to blast-related events 
while in service.

Prior to any examination, an attempt should be made to obtain 
any outstanding records of pertinent treatment.  The Board 
notes that the record shows that the Veteran has been 
receiving medical treatment from VAMC regularly, and the most 
recent VA treatment report of record was a November 2008 
neurological consult request.  If there are any outstanding 
pertinent VA medical records, those records must be 
associated with the Veteran's claims file.  See 38 U.S.C.A § 
5103A (West 2002); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("... an [agency of original jurisdiction's] 
failure to consider records which were in the VA's possession 
at the time of the decision, although not actually in the 
record before the AOJ, may constitute clear and unmistakable 
error").

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain updated VA 
treatment records from VAMC Providence, 
all associated clinics, and any other VA 
facilities identified in the record.

2.  Schedule the Veteran for VA 
psychiatric and traumatic brain injury 
examinations.  All studies deemed 
appropriate in the medical opinion of the 
examiner(s) should be performed, and all 
the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner(s), who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  

After review of the claims file and 
examination, the examiner(s) should 
provide an opinion on whether the 
Veteran's hypersomnolence is related to 
his psychiatric disorder or to his blast-
related exposure in service, or some other 
cause.  The examiner is asked to 
specifically state whether any sleep 
disorder is at least as likely as not 
related to service or a service connected 
disability.  A full and complete rationale 
is required for all opinions expressed. 

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


